El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
En este caso la denuncia imputaba una infracción del artículo 44 de la Ley de Arbitrios. Este artículo fué res-tablecido en la Ley de Arbitrios de 1919 y es el 61 de la Ley No. 55, leyes de ese año página 277.
De acuerdo con el referido artículo se imputó al apelante el delito de tener un alambique en su posesión como dueño o guardián del mismo sin haberlo inscrito en la Tesorería de Puerto Rico, ni haber llenado el requisito de prestar fianza para tenerlo en su posesión. Fué declarado culpable y con-denado a pagar una multa de cien dólares, o en defecto de su pago a sufrir un día de cárcel por cada dollar que de-jare de pagar, no excediendo la prisión de treinta días.
En apelación alega el apelante tres errores:
Primerof que no se le sometió debidamente a juicio den-tro del término. de 120 días, cuestión ésta que fué resuelta *475directamente por nuestra decisión en el caso de El Pueblo v. Nigaglioni (pág. 272).
Segundo, que la denuncia en la forma en que fué formu-lada no determinaba un cielito público, alegándose que los artículos 71 y 72 del Código de Enjuiciamiento Criminal no habían sido observados. La impugnación específica que se bacía era respecto a la alegación alternativa de “dueño o guardián'-’, que es una cuestión puramente de forma. El caso de El Pueblo v. París, 25 D. P. R. 111, y los numerosos casos que siguen demuestran que la ley exige que las obje-ciones como ésta hechas en el juicio son muy tardías y no nos detendremos a examinar si la objeción hubiera sido vá-lida de haberse formulado debidamente. Las cortes infe-riores deben negarse a considerar objeciones formales de ser hechas por primera vez en el día del juicio. No habría nada en contra de la consideración de una objeción de esta naturaleza en el día del juicio siempre que la debida moción o excepción previa se hubiera presentado antes de esa fecha., dando de este modo una oportunidad al fiscal para hacer enmiendas, si lo deseaba. El Pueblo de Puerto Rico no debe quedar sometido a objeciones formales mientras los jura-dos y testigos están presentes y hay otros casos que van a celebrarse.
Tercero, el apelante sostiene que después de la aproba-ción de la Ley Jones o Ley del Congreso de los Estados Unidos, de marzo 2 ele 1917, no podía existir una condena válida por virtud del artículo 44 supra. El argumento es, por virtud de esa ley, el sufragio y consiguiente prohibición de la fabricación de licores alcohólicos excepto para usos me-dicinales y otros análogos, que las leyes de arbitrios relati-vas a la fabricación ele bebidas embriagantes han sido ele-rogadas. Sostiene en efecto el apelante, que ninguna persona podía o debía ser obligada a presentar una solicitud para usar un alambique cuando se prohíbe la fabricación y que El Pueblo de Puerto Rico no debe exigir los requisi-tos del dueño de un alambique, cuyo fin último es el pago *476de una patente por el uso de tal alambique y que sería in-moral que dicho Pueblo cobrara una contribución de patente en estas condiciones. El artículo 44, no obstante, no tiene por objeto castigar el estar en propiedad o posesión de un alambique, ni tampoco indican sus términos que los requi-sitos especificados son meramente medidas preliminares para la fijación de una patente. El artículo 44 es como signe:
“Toda persona que tuviere en su posesión o custodia o a su dis-posición, como dueño, arrendatario, guardián o en otra forma, cual-quier alambique o aparato para destilar, montado o desmontado, lo inscribirá en la oficina del Tesorero de Puerto Rico, firmando y ar-chivando con dicho Tesorero una declaración por escrito haciendo constar el sitio particular donde dicho alambique o aparato destilador está situado o almacenado, la clase de alambique, y su capacidad cúbica, el nombre del dueño del mismo, sitio de su residencia y los fines para los cuales dicho alambique o aparato destilador se ha usado, está usándose o se propone usar y al serle exigido por cual-quier oficial de rentas debidamente autorizado, proveerá acceso li-bre y sin restricción a dicho aparato con el fin de inspeccionarlo. T toda persona que dejare de inscribir cualquier alambique o apa-rato destilador que estuviere en su poder o custodia o a su disposi-ción, será culpable de delito menos grave (misdemeanor) y por la primera falta que así cometiere será multado en cantidad de no menos de cien ni más de quinientos dollars, o reducida a prisión por no menos de un mes ni más de un año; Disponiéndose, que por la segunda y cada subsiguiente falta que así cometiere, se impondrán ambas penas, multa y prisión; Y disponiéndose,■ además, que todo alambique o aparato destilador no inscrito será embargado por el Tesorero de Puerto Rico y por él confiscado y vendido en beneficio • del Pueblo de Puerto Rico.”
■ Dos cosas resultan claras, primera, que una persona pueda necesitar usar un alambique para los fines medicinales o cien-tíficos determinados en la Ley No. 69 de diciembre 5, 1917, o que pueda dicha persona tener ya un alambique que no sirva o sea ilegal. Si es para un fin lícito subsisten todas las razones originales del artículo 44. Si el alambique no sirve, o se usa para un fin ilegal la Legislatura puede, sin ■embargo, exigir su inscripción de manera que pueda perse-*477guirse el tener nn alambique y usarlo sin licencia. La Ley Jones no anula los artículos ele las leyes ele rentas que pro-híben el uso de un alambique sin una licencia. Aún supo-niendo que un proceso seguido por'la fabricación ilegal sea una cuestión ele jurisdicción federal por razón del artículo 2 de la Ley Jones, sin embargo, es ley conocida que un te-rritorio puede adicionar la legislación federal y lo mismo que aquí, no siendo otro el objeto que impedir la instalación de alambiques ilegales, exigir la inscripción de todos ellos.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.'